Citation Nr: 9902095	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals post-operative left knee with arthritis, currently 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from June 1972 to May 
1974. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 1998 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO).  A notice of disagreement was 
received in March 1998, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
July 1998.  The veteran is represented by Disabled American 
Veterans. 


REMAND

Preliminary review of the claims file reveals that the 
veterans service-connected left knee disability is currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5257 which contemplates subluxation and 
lateral instability.  However, there are medical reports of 
record which reflect past findings of arthritis of the left 
knee as well.  In this regard, the Board notes that the 
General Counsel of the Department of Veterans Affairs has 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997).  Although not 
entirely clear, there does appear to be some medical evidence 
which suggests that the veteran may suffer both instability 
of the left knee as well as limitation of motion due to 
arthritis.   Under the circumstances, the Board is of the 
opinion that the veterans increased rating claim must be 
considered by the RO in view of the above-cited binding 
precedent General Counsel decision.  

Further, the Board acknowledges contentions advanced by the 
veteran and his representative to the effect that the rating 
examination conducted on January 5, 1998, was inadequate in 
that the examiner did not have the claims file available for 
review.  Without otherwise addressing the adequacy of that 
examination, the Board believes it appropriate to afford the 
veteran another rating examination in view of the need for 
additional action by the RO as outlined in the preceding 
paragraph.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical treatment 
records not already in the claims file 
should be obtained and made of record. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity of his service-
connected left knee disability which the 
RO has described for rating purposes as 
residuals post-operative left knee with 
arthritis.  The claims file should be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
(including x-ray studies) deemed 
medically advisable should be 
accomplished.  The examiner should 
clearly report any recurrent subluxation 
and/or lateral instability, and the 
examiner should also clearly indicate 
whether there is any clinical and/or x-
ray evidence of arthritis of the left 
knee.  The examiner should further 
clearly report range of motion findings, 
to include an opinion as to functional 
loss due to pain, fatigue, weakness and 
during flare-ups.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine:  a) whether a higher rating is 
warranted under Diagnostic Code 5257; b) 
whether a separate rating is warranted 
under Diagnostic Code 5003.  The RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
setting forth a summary of the evidence, 
a citation to and discussion of all 
applicable laws, regulations, and 
judicial decisions, and a detailed 
analysis of the reasons for the ROs 
determination(s).  After affording the 
veteran and his representative a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review. 

The purpose of this remand is to ensure application of a 
precedent opinion of VAs General Counsel and to ensure a 
proper record for appellate review.  The Board intimates no 
opinion as to the eventual determination to be made in this 
case.  The 
veteran is free to submit additional evidence in support of 
his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
